Title: Francesco Favi to the American Commissioners, 16 November 1784
From: Favi, Francesco
To: American Commissioners


        
          Messieurs
          Paris ce 16. 9be. 1784
        
        Je n’ai pas manqué de faire passer à ma Cour La Lettre, dont vous m’avés honoré Le 30. 7be dernier relative à un Traité d’amitié, et de Commerce entre Les Sujets de Msg̃r L’archiduc Grand Duc de Toscane mon Maitre, et ceux des Etats unis de l’Amerique.
        Je dois avoir L’honneur de vous informer, Messieurs, que cette invitation a eté très agreable à Son Altesse Royale, et qu’Elle recevra avec plaisir la comunication des propositions, et du plan sur Le quel devra etre traitèe cette convention afin de pouvoir Les prendre en consideration.
        J’ai L’honneur d’etre avec Le plus grand respect / Messieurs / Votre très humble, et / Très Obeissant Serviteur
        
          favi
        
       
        TRANSLATION
        
          Gentlemen
          Paris, 16 November 1784
        
        I did not fail to pass on to my court the letter with which you honored me on 30 September last relative to a treaty of friendship and commerce between the subjects of my lord monsignor the archduke, grand duke of Tuscany, and those of the United States of America.
        I do indeed have the honor of informing you, gentlemen, that this invitation was very agreeable to His Royal Highness and that he will receive with pleasure the communication of proposals and the agenda for what must be dealt with in this treaty in order to be able to take them into consideration.
        I have the honor of being with the greatest respect, gentlemen, your very humble and very obedient servant
        
          favi
        
      